            Case 1:19-cr-00153-DAD-BAM Document 131 Filed 07/20/21 Page 1 of 3



 1   JOHN F. GARLAND #117554
     Attorney at Law
 2   2950 Mariposa Street, Suite 130
     Fresno, California 93721
 3
     Telephone: (559) 497-6132
 4
     Attorney for Defendant,
 5   RANDOLPH PICCHI
 6
 7                        IN THE UNITED STATES DISTRICT COURT FOR THE
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                                 Case No. 1:19-CR-00153 DAD-BAM

11           Plaintiff,                                        STIPULATION TO MODIFY
                                                               PRETRIAL RELEASE
12                  v.                                         CONDITIONS AND ORDER
                                                               THEREON
13   RANDOLPH PICCHI,

14          Defendant.

15
16          Defendant, RANDOLPH PICCHI, by and through his counsel, John F. Garland and the
17
     United States of America, by and through its counsel, Phillip A. Talbert, Acting United States
18
     Attorney and Ross Pearson, Assistant United States Attorney, hereby stipulate that the defendant's
19
     pretrial release conditions be modified as set forth below.
20
21                                         PRETRIAL RELEASE CONDITIONS

22        The defendant is currently on pretrial release subject to the conditions in the Amended Order
23
     Setting Conditions of Release (Doc. 123). Condition 7(k) of said order provides in relevant part
24
     that the defendant shall participate in a Location Monitoring program . . . HOME DEENTION:
25
     [defendant] must reside inside [his] residence at all times except for . . . medical
26
27   . . . activities pre-approved by the PSO.

28
                                                          1
     ___________________________________________________________________________________________________________________
            Case 1:19-cr-00153-DAD-BAM Document 131 Filed 07/20/21 Page 2 of 3


          The defendant is scheduled for a colonoscopy at Memorial Medical Center in Modesto,
 1
 2   California on July 23, 2021 at 8:00 a.m. The Miralax colonoscopy instructions provided to the

 3   defendant by his physician require the defendant to take laxatives the afternoon and evening prior

 4   to the procedure (July 22, 2021) and at 6:00 a.m. the morning of the procedure (July 23, 2021) to
 5
     clear his bowels. The defendant resides in Hayward, California and he will not be able to travel
 6
     from Hayward to Modesto, a distance of approximately 70 miles between 6:00 a.m. and 8:00 a.m.
 7
     on July 23rd without stopping to use the restroom.
 8
 9                                               STIPULATION

10     The parties hereby stipulate that the defendant has remained in compliance with his conditions
11
     of pretrial release since May 21, 2021. The parties further stipulate that the defendant's release
12
     condition 7(k) be modified to allow the defendant to travel from his residence in Hayward on July
13
     22, 2021 after 12:00 p.m. to Modesto, California and spend the night in a motel in order to take
14
15   the laxatives as instructed prior to his scheduled colonoscopy on July 23, 2021 at 8:00 a.m. The

16   defendant will not be subject to electronic monitoring from the time he leaves his residence on
17
     July 22, 2021 and travels to Modesto, until he returns to his residence after the colonoscopy on
18
     July 23, 2021.
19
         The defendant shall notify his supervising Pretrial Services Officer of the name and location
20
21   of the motel in which he is staying within one-half hour of his arrival at the motel. The defendant

22   shall comply with all telephonic and virtual reporting instructions provided by his supervising
23   Pretrial Services Officer in the Northern District of California.
24
         The defendant shall notify his supervising Pretrial Services Officer immediately after the
25
     colonoscopy procedure is completed and the defendant is released from Memorial Medical Center,
26
27   and shall travel directly from the medical center to his residence in Hayward.

28
                                                          2
     ___________________________________________________________________________________________________________________
            Case 1:19-cr-00153-DAD-BAM Document 131 Filed 07/20/21 Page 3 of 3


         The defendant shall notify his supervising Pretrial Services Officer immediately upon his
 1
 2   arrival at his residence in Hayward, California.

 3
     Dated: July 19, 2021                                           /s/ John F. Garland
 4                                                                    John F. Garland
                                                                   Attorney for Defendant
 5
                                                                   RANDOLPH PICCHI
 6
 7
 8
     Dated: July 19, 2021                                            Phillip A. Talbert
 9                                                              Acting United States Attorney

10                                                                /s/ Ross Pearson
                                                               By: Ross Pearson
11
                                                                    Assistant U.S. Attorney
12
13
                                                 ORDER
14
15           GOOD CAUSE APPEARING, based on the stipulation of the parties,

16   IT IS HEREBY ORDERED that defendant RANDOLPH PICCHI's Release Condition 7(k) is
17   modified as set forth above.
18
19
     IT IS SO ORDERED
20
21
22   Dated: July 19, 2021                              _____________________________
                                                          United States Magistrate Judge
23
24
25
26
27
28
                                                          3
     ___________________________________________________________________________________________________________________
